EXHIBIT 10.1

 

AMENDMENT AGREEMENT
TO
PURCHASE AGREEMENT

 

THIS AMENDMENT AGREEMENT TO PURCHASE AGREEMENT (this “Amendment”) is made and
entered into as of March 14, 2006 between AVANT Immunotherapeutics, Inc., a
Delaware corporation (“AVANT”), and PRF Vaccine Holdings LLC, a Delaware limited
liability company (“PRF”), an Affiliate of Paul Royalty Fund II, L.P., a
Delaware limited partnership.

 

RECITALS

 

A.                                   AVANT and PRF entered into that certain
Purchase Agreement dated as of May 16, 2005 (the “Purchase Agreement”).

 

B.                                     Section 5.04 of the Purchase Agreement
permits AVANT and PRF, among other things, to disclose Confidential Information
to certain third parties subject to certain conditions set forth therein.

 

C.                                     PRF desires to enter into discussions
with prospective investors and other financing parties and in connection
therewith desires to amend the Purchase Agreement.

 

NOW THEREFORE, in consideration of the mutual promises, covenants and agreements
set forth, the sufficiency of which is hereby acknowledged, the parties to this
Amendment mutually agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

Capitalized terms used herein and not otherwise defined shall have the meanings
given to them in the Purchase Agreement.

 

ARTICLE 2

 

AMENDMENT OF PURCHASE AGREEMENT

 

Effective from and after the date hereof, the Purchase Agreement shall be
amended as follows:

 

2.1                                 The text of Section 2.03(a)(iii) is hereby
amended by deleting it in its entirety and replacing it with the following
phrase: “the E.U. Commercial Launch Payment on March 17, 2006; and”.

 

2.2                                 The text of Section 5.04(a) is hereby
amended by deleting the phrase “or (iv)” in the first sentence thereof and
replacing it with the phrase “(iv)” and is further amended by adding to the end
of the first full sentence in Section 5.04(a) the following: “or (v) is
disclosed to third parties in order to comply with any law, rule, regulation or
legal process or pursuant to requests of Regulatory Agencies having oversight
over them”.

 

2.3                                 The second sentence of Section 5.04(a) is
hereby amended by deleting it in its entirety and replacing it with the
following:

 

“Notwithstanding the foregoing, AVANT and PRF may disclose such information to
their actual and potential partners, directors, employees, managers, officers,
investors, co-investors, financing parties, bankers, advisors, trustees,
affiliates, permitted assigns and representatives on a need-to-know basis,
provided, that such Persons shall be informed of the confidential nature of such
information and shall agree

 

1

--------------------------------------------------------------------------------


 

in writing to keep such information confidential pursuant to this
Section 5.04(a), and provided further that the parties may mutually agree on
additional provisions regarding confidentiality, terms of such confidentiality
and the treatment of any such information disclosed to third parties as
contemplated by this Section 5.04(a) as either of them may reasonably request of
the other to effect a transaction regarding its rights and obligations under
this Agreement and the other Transaction Documents.”

 

ARTICLE 3

 

GENERAL TERMS

 

3.1                                 Except as amended hereby, the Purchase
Agreement shall remain in full force and effect.

 

3.2                                 This Amendment shall be governed by, and
construed, interpreted and enforced in accordance with, the laws of the State of
New York, without giving effect to the principles of conflicts of law thereof
(other than the provisions of Section 5-1401 of the General Obligations Law of
the State of New York).

 

3.3                                 This Amendment may be executed in any number
of counterparts, each of which so executed shall be deemed to be an original,
but all of such counterparts shall together constitute but one and the same
instrument. Any counterpart may be executed by facsimile signature and such
facsimile signature shall be deemed an original.

 

[remainder of this page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

 

AVANT Immunotherapeutics, Inc.

 

 

 

 

 

By:

/s/ Una S. Ryan

 

 

Name: Una S. Ryan, Ph.D.

 

Title: President & CEO

 

 

 

 

 

PRF Vaccine Holdings LLC

 

 

 

By:

PRF Vaccine Acquisition LLC,

 

 

its Manager

 

 

 

 

By:

Paul Capital Royalty Management, LLC,

 

 

its Manager

 

 

 

 

By:

Paul Capital Advisors, L.L.C.,

 

 

its Manager

 

 

 

 

By:

/s/ Clarke B. Futch

 

 

Name: Clarke B. Futch

 

Title: Partner

 

 

3

--------------------------------------------------------------------------------